Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 15 is the independent claim under consideration in this Office Action.
           Claims 16-33 are the dependent claims under consideration in this Office Action.
Remarks
          The changes to the claims are appreciated and have been considered.  The following is submitted for applicant’s consideration in view of newly found prior art:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          
s 15-22 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Park et al. (KR 20120091799 A).
          Park et al. teach a laundry treatment apparatus including a cabinet 1 having an accommodation space for supporting, enclosing and treating a garment.  The cabinet includes a door 2 which is hingedly connected to the cabinet and Park et al. teach a presser 9 (figure 7, for example) for supporting and applying pressure to a garment for removing wrinkles. A presser fixing structure 53 is provided with a coupling recess G and a coupling protrusion 55 for supporting the bar 53.  The presser or pressing apparatus includes a support part 6, 99 and 91 provided at or attachable to an inner surface of the accommodating space via bar 53 and a presser part 9 or 93 which is at one end hinged to the support part and at another end, detachably attached via coupling members including cooperating recesses and protrusions 95 (also figure 7, for example).  The presser fixing structure 53 is provided for attaching, accommodating and allowing the support part 6 to be removably mounted to the inner space of the cabinet.  The support is removable for replacing the garment with another garment.  The presser includes a body 93 with a central through-hole 933.  The presser-fixing structure incldues the support holder portion 53 protruding from the cabinet surface and the support portion is a concavely curved hanger hook 61 for accommodating the support holder 53 in a rear surface of the presser via the support portion 91 ad hanger portion 6.     
ALLOWABLE SUBJECT MATTER
          Claims 23-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roselle et al. illustrate a cabinet including a garment presser and support for attachment to an inner surface of the cabinet and where the presser includes presser links expandable to apply pressure to the garment.    
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732